J-S68021-17 & J-S68022-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: M.L., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 909 MDA 2017
 APPEAL OF: M.L., MOTHER

                Appeal from the Order Entered May 10, 2017
  In the Court of Common Pleas of York County Juvenile Division at No(s):
                          CP-67-DP-0000165-2014

 IN THE INTEREST OF: A.L., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 910 MDA 2017
 APPEAL OF: M.L., MOTHER

                Appeal from the Order Entered May 10, 2017
  In the Court of Common Pleas of York County Juvenile Division at No(s):
                          CP-67-DP-0000166-2014

 IN THE INTEREST OF: A.D.L., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
                                      :
                                      :
                                      :
                                      :
 APPEAL OF: M.L., MOTHER              :   No. 919 MDA 2017

                   Appeal from the Decree May 9, 2017
  In the Court of Common Pleas of York County Orphans' Court at No(s):
                               2016-0177
J-S68021-17 & J-S68022-17


    IN THE INTEREST OF: M.L., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 920 MDA 2017
    APPEAL OF: M.L., MOTHER

                      Appeal from the Decree May 9, 2017
     In the Court of Common Pleas of York County Orphans' Court at No(s):
                                  2016-0178

BEFORE:      LAZARUS, J., DUBOW, J., and STRASSBURGER*, J.

MEMORANDUM BY DUBOW, J.:                             FILED DECEMBER 20, 2017

       In these consolidated appeals, M.L. (“Mother”) challenges the decrees

entered May 9, 2017, in the Court of Common Pleas of York County, which

involuntarily terminated her parental rights to her minor sons, M.L., born in

October 2010, and A.D.L., born in April 2014, (collectively, “the Children”).

Mother also challenges the order entered that same day, changing M.L.’s

permanency goal to adoption, and the order entered May 10, 2017, changing

A.D.L.’s permanency goal to adoption.1 Because the record supports the trial

court’s decision, we affirm.

SUMMARY OF FACTS AND PROCEDURAL HISTORY

       The record reveals that the York County Office of Children Youth and

Families (“CYF”) filed applications for emergency protective custody of the
____________________________________________

* Retired Senior Judge assigned to the Superior Court.

1 The decrees also terminated the parental rights of M.L.’s father, K.M.W., and
the parental rights of A.D.L.’s father, A.D.M. Neither father appealed the
termination of his parental rights.


                                           -2-
J-S68021-17 & J-S68022-17



Children on August 4, 2014.      In its applications, CYF averred that Mother

suffered from significant mental health issues, engaged in marijuana use, and

lacked stable housing. Application for Emergency Protective Custody (M.L.),

8/4/14, at 3-6.    The trial court granted the applications, and placed the

Children in foster care. The court entered a shelter care order as to M.L. on

August 8, 2014, and entered a shelter care order as to A.D.L. on August 12,

2014. CYF filed dependency petitions, and the court adjudicated the Children

dependent by orders entered September 18, 2014.

      Following the adjudication of dependency, Mother made significant

progress in complying with the Children’s permanency plans.             CYF filed

motions for modification of placement on May 27, 2015, in which it requested

that the trial court return the Children to Mother’s care, while maintaining their

dependency. The court granted the motions by orders entered that same day.

      However, on March 1, 2016, CYF filed additional applications for

emergency protective custody of the Children. CYF averred that Mother was

once again without stable housing.       Application for Emergency Protective

Custody (M.L.), 3/1/16, at 1-2. The trial court granted the applications. The

court entered a shelter care order as to A.D.L. on March 7, 2016, and entered

a shelter care order as to M.L. on March 10, 2016.           The court entered

dispositional orders on March 24, 2016.

      On December 29, 2016, CYF filed petitions to involuntarily terminate

Mother’s parental rights to the Children, and to change the Children’s

permanency goals from reunification to adoption. The trial court conducted a


                                      -3-
J-S68021-17 & J-S68022-17



combined termination and goal change hearing on March 13, 2017. Following

the hearing, on May 9, 2017, the trial court entered decrees terminating

Mother’s parental rights to the Children involuntarily. The court entered an

order changing M.L.’s permanency goal to adoption that same day, and

entered an order changing A.D.L.’s permanency goal to adoption on May 10,

2017.2    Mother timely filed notices of appeal on June 7, 2017, along with

concise statements of errors complained of on appeal.

ISSUES ON APPEAL

       Mother now raises the following issues on appeal.

       [1.] Whether the Trial Court abused its discretion and/or erred as
       a matter of law in terminating the parental rights of [Mother] when
       [Mother] had remedied the conditions that had caused the
       Children to be removed from her care[?]

       [2.] Whether the Trial Court abused its discretion and/or erred as
       a matter of law in changing the dependent Children’s permanency
       goals to adoption when [Mother] asserts such was not in the best
       interests of the Children[?]

Mother’s Brief at 7.

LEGAL ANALYSIS

       We first address Mother’s claim that the trial court erred and/or abused

its discretion by involuntarily terminating her parental rights.

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
____________________________________________
2 The orders also established concurrent goals of placement with a legal
custodian.


                                           -4-
J-S68021-17 & J-S68022-17


       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
       emphasized our deference to trial courts that often have first-hand
       observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

       Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated analysis.

       Initially, the focus is on the conduct of the parent. The party
       seeking termination must prove by clear and convincing evidence
       that the parent’s conduct satisfies the statutory grounds for
       termination delineated in Section 2511(a). Only if the court
       determines that the parent’s conduct warrants termination of his
       or her parental rights does the court engage in the second part of
       the analysis pursuant to Section 2511(b): determination of the
       needs and welfare of the child under the standard of best interests
       of the child. One major aspect of the needs and welfare analysis
       concerns the nature and status of the emotional bond between
       parent and child, with close attention paid to the effect on the child
       of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

       In this case, the trial court terminated Mother’s parental rights pursuant

to Sections 2511(a)(1), (2), (5), (8), and (b). 3 We need only agree with the


____________________________________________
3 Mother did not challenge the termination of her parental rights pursuant to
subsection 2511(b) in her concise statement, nor does she include such a
challenge in her statement of question involved, or in the argument section of
her brief. Therefore, we conclude that any challenges to Section 2511(b) are
waived. See In re M.Z.T.M.W., 163 A.3d 462, 466 (Pa. Super. 2017)
(holding that the appellant waived her challenge to Section 2511(b) by failing
to include it in her concise statement and statement of question involved.)



                                           -5-
J-S68021-17 & J-S68022-17


court as to any one subsection of Section 2511(a). In re B.L.W., 843 A.2d
380, 384 (Pa. Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa.

2004).   Here, we analyze the court’s decision to terminate under Section

2511(a)(2), which provides as follows.

     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                                    ***

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

                                    ****

23 Pa.C.S.A. § 2511(a)(2).

     Termination Pursuant to Section 2511(a)(2)

     We address whether the trial court abused its discretion by terminating

Mother’s parental rights pursuant to Section 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot



                                    -6-
J-S68021-17 & J-S68022-17



be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).

      In the instant matter, the trial court found that is Mother is incapable of

parenting the Children, and that she cannot, or will not, remedy her parental

incapacity. Trial Court Opinion (M.L.), 5/9/17, at 17. The court reasoned that

the conditions requiring the Children’s placement in foster care continue to

exist, and emphasized Mother’s instability and lack of progress during the

Children’s dependency.      Id. at 17-19.     The court questioned Mother’s

judgment, and expressed concern that Mother will become overwhelmed if the

Children are returned to her care. Id. at 18.

      In response, Mother argues that she complied with her Family Service

Plan (“FSP”) goals. Mother’s Brief at 14, 20. Mother emphasizes that she has

housing and employment, that she resolved her mental health issues, and that

she no longer uses marijuana. Id. at 14-16, 20. Mother further emphasizes

that she maintained a relationship with the Children and cooperated with their

foster parents. Id. at 13-14, 17-18, 20.

      Our review of the record supports the trial court’s findings. During the

termination and goal change hearing, CYF caseworker, Kristina Scott, testified

that Mother struggled to comply with the Children’s permanency plans after

the trial court removed them from her care a second time in March 2016.

Several service providers discharged Mother unsuccessfully. N.T., 3/13/17,


                                      -7-
J-S68021-17 & J-S68022-17



at 197-99; CYF Exhibits 9, 11, and 12. Mother’s mental health remained a

concern, as she was involuntarily hospitalized for a week in April 2016. Id.

at 182-83. Mother also struggled with a variety of unresolved legal issues.

Id. at 202. Ms. Scott explained that Mother “owes $2,410.50 in past fines for

her traffic citations that she had warrants for in the last Court hearing and

that has to be paid January 19, 2018 or she will be incarcerated. She owes

$1,212.85 in [Accelerated Rehabilitative Disposition (“ARD”)] costs. She owes

$2,100.00 in past rent and magisterial costs.” Id.

      Ms. Scott testified that Mother has been much more compliant with the

Children’s permanency plans in recent months.         Mother is employed, has

housing, maintains contact with the Children consistently, and is taking her

mental health medication.      Id. at. 185, 188-91.     Nonetheless, Ms. Scott

expressed concern that Mother will become overwhelmed if the Children are

returned to her care again. Id. at 203-04. She explained, “we have seen

that [Mother] is able to pull herself together enough . . . . But it is more along

the lines of maintaining it. It always falls apart.” Id. at. 203.

      Importantly, the record reveals that Mother failed to parent the Children

even when the trial court returned them to her care between May 2015 and

March 2016. The Children’s foster mother, A.W. (“Foster Mother”), testified

that she often assisted Mother by caring for the Children during that time. Id.

at 225. Foster Mother estimated that A.D.L. actually spent “about 90 percent”

of his time living with her, rather than Mother. Id. at 224. While M.L. spent

considerably more time living with Mother, he would occasionally return to


                                      -8-
J-S68021-17 & J-S68022-17



Foster Mother’s home for the weekend. Id. at 225. Foster Mother recalled,

“[h]e did spend time with us whenever we would do an activity, go to the

park, go to a circus. . . . Even when we traveled out of town for holidays[.]”

Id. at 224-25.

      Thus, the record confirms that Mother is incapable of parenting the

Children, and that Mother cannot, or will not, remedy her parental incapacity.

As the history of this case demonstrates, Mother is unable to maintain the

stability necessary to care for the Children. While Mother makes occasional

progress toward resolving the Children’s dependency, she fails to maintain

that progress on a consistent basis. The Children cannot wait for permanency

any longer. As this Court has stated, “a child’s life cannot be held in abeyance

while a parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super.

2006).

GOAL CHANGE

      We next consider Mother’s second issue on appeal, in which she argues

that the trial court erred and/or abused its discretion by changing the

Children’s permanency goals from reunification to adoption.

      [T]he standard of review in dependency cases requires an
      appellate court to accept the findings of fact and credibility
      determinations of the trial court if they are supported by the
      record, but does not require the appellate court to accept the



                                      -9-
J-S68021-17 & J-S68022-17


     lower court’s inferences or conclusions of law. Accordingly, we
     review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).

     Goal change proceedings are governed by the Juvenile Act, 42 Pa.C.S.

§§ 6301–6375. This Court has summarized the requisite analysis as follows.

     Pursuant to [42 Pa.C.S.] § 6351(f) of the Juvenile Act, when
     considering a petition for a goal change for a dependent child, the
     juvenile court is to consider, inter alia: (1) the continuing
     necessity for and appropriateness of the placement; (2) the extent
     of compliance with the family service plan; (3) the extent of
     progress made towards alleviating the circumstances which
     necessitated the original placement; (4) the appropriateness and
     feasibility of the current placement goal for the children; (5) a
     likely date by which the goal for the child might be achieved; (6)
     the child’s safety; and (7) whether the child has been in placement
     for at least fifteen of the last twenty-two months. The best
     interests of the child, and not the interests of the parent, must
     guide the trial court. As this Court has held, a child’s life simply
     cannot be put on hold in the hope that the parent will summon
     the ability to handle the responsibilities of parenting.

In re A.B., 19 A.3d 1084, 1088-89 (Pa. Super. 2011) (citations and quotation

marks omitted).

     Here, the trial court found that the Children’s best interests would be

served by changing their permanency goals from reunification to adoption.

Trial Court Opinion (M.L.), 5/9/17, at 10.    As it did when discussing the

termination of Mother’s parental rights, the court questioned Mother’s

judgment and emphasized her instability and lack of progress during the

Children’s dependency. Id. at 11-14.

     Mother again argues that she complied with her FSP goals. Mother’s

Brief at 21-22.   Mother argues that she maintained stable housing and



                                    - 10 -
J-S68021-17 & J-S68022-17



employment, addressed her mental health needs, and maintained a bond with

the Children. Id.

      We conclude that the record supports the trial court’s findings.     As

discussed above, the history of this case reveals that Mother is able to make

progress toward resolving the Children’s dependency for brief periods of time,

but that she has been unable to sustain that progress. While it is true that

the Children are bonded with Mother, it was within the court’s discretion to

conclude that this bond is outweighed by their need for permanence and

stability.

      Based on the foregoing, we conclude that the trial court did not commit

an error of law or abuse its discretion by terminating Mother parental rights,

or by changing the Children’s permanency goals from reunification to

adoption. Therefore, we affirm the court’s decrees and orders.

      Decrees affirmed. Orders affirmed.
      Judge Lazarus joins the memorandum.
      Judge Strassburger files a dissenting memorandum.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/20/2017




                                    - 11 -